Case 1:18-cv-24909-EGT Document 59 Entered on FLSD Docket 05/24/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  ARME JOY P. NICOPIOR and
  LEONARDO GAMBOA,

         Plaintiffs,

  v.                                            CASE NO.: 1:18-cv-24909-KMW

  MOSHI MOSHI PALM GROVE, LLC, a Florida
  Limited Liability Company, d/b/a MOSHI MOSHI;
  SUSHI YAMA JAPANESE RESTAURANT, INC.,
  a Florida corporation, d/b/a MOSHI MOSHI;
  MOSHI CORAL WAY, LLC, a Florida limited liability
  Company, d/b/a MOSHI MOSHI; MUTSUHIKO
  YUHARA, an individual; and TOSHIO FURITHATA,
  an individual, a/k/a TOSHIO FURIHATA,

         Defendants.
                                        ____________         /

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiffs, ARME JOY P. NICOPIOR and LEONARDO GAMBOA, and Defendants

  MOSHI MOSHI PALM GROVE, LLC, a Florida Limited Liability Company, d/b/a MOSHI

  MOSHI; SUSHI YAMA JAPANESE RESTAURANT, INC., a Florida corporation, d/b/a MOSHI

  MOSHI; MOSHI CORAL WAY, LLC, a Florida limited liability Company, d/b/a MOSHI

  MOSHI; MUTSUHIKO YUHARA, an individual, and TOSHIO FURITHATA, an individual,

  a/k/a TOSHIO FURIHATA, by and through their respective undersigned counsel, hereby stipulate

  that the above-referenced case shall be dismissed with prejudice, each party to bear its own fees

  and costs, except as otherwise agreed to in the Parties’ settlement, and the Court to retain

  jurisdiction for enforcement of the settlement agreement between the Parties.


  Respectfully submitted this 24th day of May 2019,




                                                      1
  SPDN-868764429-2582725
Case 1:18-cv-24909-EGT Document 59 Entered on FLSD Docket 05/24/2019 Page 2 of 2



  /s/ Susan Potter Norton___             /s/ Samara Robbins Bober___
  Susan Potter Norton                    Samara Robbins Bober
  Florida Bar No. 0201847                Florida Bar No. 156248
  snorton@anblaw.com                     samara@boberlaw.com
  ALLEN NORTON & BLUE, P.A.              BOBER & BOBER, P.A.
  121 Majorca Avenue, Suite 300          2699 Stirling Road, Suite A-304
  Coral Gables, Florida 33134            Hollywood, Florida 33312
  Tel.: 305-445-7801                     Tel.: (954)-922-2298
  Fax: 305-442-1578                      Fax: (954)-922-5455
  Counsel for Defendants except Yuhara   Counsel for Plaintiffs

                                         /s/ Richard J. Caldwell___
                                         Richard J. Caldwell, Esq.
                                         66 West Flagler Street, Suite 601
                                         Miami FL 33130
                                         305-529-1040
                                         caldwelllaw@bellsouth.net
                                         Counsel for Defendant Mutsuhiko Yuhara




                                            2
  SPDN-868764429-2582725
